DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because it is not understood from Figure 14 if the standoff members 300 and 302 are two distinct, separate elements located on the column of the grommet that cooperate to halt further folding of the legs and if the standoff members (300, 302) separate from each other when legs (138, 144) are moved from a folded state to a linear at-rest state.
Figure 14 denotes opposed standoff members 300 and 302.  However, Figure 14 does not show standoff members 300 and 302 as two distinct, separate elements and is pointing to the top and bottom halves of a portion of the column on the grommet.  Claims 6, 7 and 15 claim these features.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
Specification
The disclosure is objected to because of the following informalities:
Paragraph 0067, line 2 lists tabs with reference character 102 in lieu of using 183.  
Appropriate correction is required.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lepper (WO-2011/094056A1).
Regarding claim 1, 
Lepper discloses:
A rivet fastener assembly 40 that is configured to securely clamp onto one or more components 68, the rivet fastener assembly comprising: a grommet 42 including a collar 46 and a column 44 extending from the collar 46, wherein a passage is defined through the collar 46 and the column 44.
wherein the column 44 comprises: component-engaging legs 58 that are configured to fold and directly contact the one or more components 68 when folded; and reinforcing legs 64 that are configured to fold and reinforce the component-engaging legs 58 when folded as the component-engaging legs 58 directly contact the one or more components 68.

Regarding claim 2, 
Lepper discloses:
wherein the component-engaging legs 58 and the reinforcing legs 64 are configured to be moved between a linear at-rest state and a folded state – see Figures 5 and 6.


Lepper discloses:
comprising a pin 48 that is configured to secure into the passage of the grommet 42, wherein the pin 48 is configured to be pulled relative to the grommet 42 when the rivet fastener assembly 40 is coupled to the one or more components 68 in order to fold the component-engaging legs 58 and the reinforcing legs 64.

Regarding claim 4, 
Lepper discloses:
wherein the pin 48 is configured to secure to the grommet 42 within at least a portion of the passage.

Regarding claim 5, 
Lepper discloses:
wherein the component-engaging legs 58 are longer than the reinforcing legs 64 – see Figures 6-8.

Regarding claim 6, 
Lepper discloses:
wherein the grommet 42 further comprises opposed standoff members (as shown in Figure “A” below), wherein the opposed standoff members cooperate to halt further folding of the component-engaging legs 58 and the reinforcing legs 64.

Regarding claim 7, 
Lepper discloses:
As shown in Figure “A” below, wherein the reinforcing legs 64 provide straightened bracing supports when the opposed standoff members contact one another, wherein an interaction of the opposed standoff members controls a shape of the reinforcing legs as the reinforcing legs are folded.
The bracing supports shown in Figure “A” below are straightened and by acting as stop against further folding of the legs, the opposed standoff members controls a shape of the reinforcing legs.

    PNG
    media_image1.png
    314
    386
    media_image1.png
    Greyscale

Figure “A”: Taken from Figure 7 of Lepper (examiner amended).

Regarding claim 12:  rejection of claims 1, 2 and 3 discloses all the limitations of this claim.


Regarding claim 14: see rejection of claim 5.

Regarding claim 15: rejection of claims 6 and 7 discloses all the limitations of this claim..
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-9 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lepper in view of Bryce, Jr. (US Patent 4541761A).
Regarding claim 8,
Lepper does not disclose, but Bryce, Jr. teaches:
wherein the grommet 10 comprises one or more tear slots 42 that are configured to be engaged by a tool in order to remove one or more tabs 40, wherein removal of the one or more tabs 40 facilitates removal of the rivet fastener assembly from the one or more components 32.  Slot 42 is capable of being engaged by a tool (e.g. a screwdriver).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the grommet shown in Lepper to have a tear slot and tab similar to the ones taught by Bryce, Jr. so that the rivet can be easily removed from the component. 

Regarding claim 9,
Lepper does not disclose, but Bryce, Jr. teaches:
As shown in Figure “B” below, wherein the grommet 10 further comprises one or more shields proximate to the one or more tear slots 42, wherein the one or more shields protect the one or more components 32 from damage during removal of the rivet fastener assembly from the one or more components.  The shield shown in Figure “B” protects component 32 from getting damaged by the tool as the shield raises the tab 42 and provide a space so to minimize contact of the tool with the component 32.

    PNG
    media_image2.png
    531
    990
    media_image2.png
    Greyscale

Figure “B”: Taken from Figure 2 of Bryce, Jr. (examiner amended).

Regarding claim 16: see rejection of claim 8.

Regarding claim 17: see rejection of claim 9.

Claim 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lepper in view of Hofmeister (US Patent 5725341A).

Regarding claim 10,
Lepper does not disclose, but Hofmeister teaches:
As shown in Figure 7, wherein the grommet 1 further comprises one or more interfering protuberances 16.   
Protuberances 16 will limit axial movement of the fastener assembly in relation to the one or more components.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the grommet of the fastener assembly shown in Lepper to have protuberances similar to the ones taught by Hofmeister to prevent rotation of the grommet during expansion, thereby ensuring a reliable installation of the fastener assembly. 

Regarding claim 18: see rejection of claim 10.

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lepper in view of Smith (US PGPUB 2005/0013678A1).

Regarding claim 11,
Lepper does not disclose, but Smith teaches:
Figures 6-7 shows flex members 60 and 62 that are inwardly-directed into the passage, wherein the flex members are configured to facilitate and control where the rivet will deform during the setting operation.   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the column of the grommet shown in Lepper to have inwardly-directed flex members similar to the ones taught by Smith in order to facilitate and control where the rivet will deform during the setting operation, thereby ensuring that flex members will facilitate the grommet to deform/flex at the legs and improve reliability of the rivet assembly installation.

Regarding claim 19: see rejection of claim 11.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lepper in view of Bryce, Jr., and Hofmeister.

Regarding claim 20,
Lepper does not disclose, but Bryce, Jr. teaches:
the grommet 10 includes one or more tear slots 42 that are configured to be engaged by a tool in order to remove one or more tabs 40, wherein removal of the one or more tabs 40 facilitates removal of the rivet fastener assembly from the one or more components 32.  Slot 42 is capable of being engaged by a tool (e.g. a screwdriver).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the grommet shown in Lepper to have a tear slot and tab similar to the ones taught by Bryce, Jr. so that the rivet can be easily removed from the component. 
As shown in Figure “B” below, the grommet 10 includes one or more shields proximate to the one or more tear slots 42, wherein the one or more shields protect the one or more components 32 from damage during removal of the rivet fastener assembly from the one or more components.  The shield shown in Figure “B” protects component 32 from getting damaged by the tool as the shield raises the tab 42 and provide a space so to minimize contact of the tool with the component 32.



As shown in Figure 7, wherein the grommet 1 includes one or more interfering protuberances 16.   
Protuberances 16 will limit axial movement of the rivet fastener assembly in relation to the one or more components.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the grommet of the fastener assembly shown in Lepper to have protuberances similar to the ones taught by Hofmeister to prevent rotation of the grommet during expansion, thereby ensuring a reliable installation of the fastener assembly.

Lepper discloses: 
Rejection of claims 1-5 shown above discloses all the remaining limitations of this claim.
Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT S DHILLON whose telephone number is (571)270-1791.  The examiner can normally be reached on M-F 0700-1600 EST.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D. Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        


/AMIT SINGH DHILLON/Examiner, Art Unit 3677